Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art such as US 6977,281 and US 7,056,998 teach catalyst systems for preparing polybutadienes.  However, none of the prior art was found to teach or sufficiently suggest preparing a functionalized polybutadiene by first forming a pseudo-living elastomer by homopolymerizing butadiene at a temperature between 40°C and 90°C with a catalytic system comprising the combination of
a conjugated diene monomer, 
a salt of one or more rare earth metals of an organic phosphoric acid in suspension or in solution in at least one saturated inert hydrocarbon-based solvent of aliphatic or alicyclic type,
an aluminium-containing alkylating agent, and
an alkylaluminium halide; mixing in and reacting a polyfunctional compound comprising at least three reactive functional groups to react with the pseudo-living elastomer;
wherein that the total molar amount of aluminium in the polymerization medium is such that the (aluminium/rare earth salt) molar ratio has a value between 1 and 5; and
adding and reacting with the A-Ri-B functionalizing agent of claim 1; then recovering the functionalized polybutadiene.
	Thus, claims 1-19, to the functionalized polybutadiene and process for preparing the same, are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE